McCOMB, J.
Defendant appeals from (a) an order denying his petition for a writ of error coram nobis, (b) his judgment of conviction of attempted robbery, and (c) a verdict of guilty. Respondent moves to dismiss the appeals on the grounds (1) that the appeals mentioned under (a) and (b), supra, were not filed within the time provided by law, and (2) that the proceeding mentioned in (c), supra, is nonappealable.
This motion must be granted.
(a) The order denying defendant’s application for a writ of error coram nobis was made on May 31, 1949. The notice of appeal therefrom was filed on June 13, 1949. This was more than 10 days after the order was made. An appeal from an order of the court in a criminal case must be taken within 10 days after the making thereof. (Rules on Appeal, rule 31; 22 Cal.2d 22; People v. Behrmann, 34 Cal.2d 459, 461 [211 P.2d 575].)
(b) On December 26, 1944, judgment was pronounced on defendant. The notice of appeal was filed June 13, 1949, more than 10 days subsequent to the pronouncement of judgment. Therefore under rule 31, supra, the appeal was taken too late.
(c) An appeal does not lie from the verdict of a jury, hence .the purported appeal from the verdict is ineffectual. (People v. Boles, 35 Cal.App.2d 461, 464 [95 P.2d 949].)
The appeals are dismissed.
Moore, P. J., and Wilson, J., concurred.